UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1511



TIMOTHY A. PLEDGER,

                                                Plaintiff - Appellant,

          versus


THE CITY OF VIRGINIA         BEACH,   A   Virginia
Municipal Corporation,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-00-598-2)


Submitted:   July 25, 2002                     Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy A. Pledger, Appellant Pro Se. Christopher Scott Boynton,
Kimberly Rouse Essendelft, CITY ATTORNEY’S OFFICE, Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy A. Pledger appeals the district court’s order denying

his motion to reconsider under Fed. R. Civ. P. 60(b).       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Pledger v. City of Virginia, No. CA-00-598-2

(E.D. Va. Apr. 12, 2002).      We deny Pledger leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2